      

      
 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
     United States of America,                     No. CV17-4020 PHX DGC (DMF)
 9                                                     CR15-1492 PHX DGC
                         Plaintiff/Respondent,
10                                                 ORDER
11   vs.

12   Don Milton Burns,

13                       Defendant/Movant.

14         Defendant/Movant Don Milton Burns has filed a motion to vacate sentence
15   pursuant to 28 U.S.C. § 2255. Doc. 1. United States Magistrate Judge Deborah M. Fine
16   has issued a report and recommendation (“R&R”) recommending that the motion be
17   denied and dismissed with prejudice. Doc. 17. No objection has been filed, which
18   relieves the Court of its obligation to review the R&R. See 28 U.S.C. § 636(b)(1); Fed.
19   R. Civ. P. 72(b)(3); Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-
20   Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003). The Court will accept the R&R, deny the
21   motion and dismiss it with prejudice.
22         IT IS ORDERED:
23         1.     The R&R (Doc. 17) is accepted.
24         2.     The motion to vacate sentence (Doc. 1) is denied and dismissed with
25   prejudice.
26         3.     A certificate of appealability and leave to proceed in forma pauperis on
27                appeal are denied
28
      

      
 1       4.    The Clerk is directed to terminate this action.
 2       Dated this 29th day of November, 2018.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            ‐ 2 ‐ 
